DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status
Claims 11-26 are pending, Claims 14, 15, 25 and 26 are withdrawn. Therefore, Claims 11-13 and 16-24 are examined.

Election/Restrictions
On 9/14/2020, Applicant elected without traverse to prosecute the invention of vasculitis as the disease.  

Priority
This application is a continuation of U.S. Application No. 14/360,384, filed May 23, 2014, which claims the benefit under 35 U.S.C. § 371 of PCT International Application No. PCT/US2012/067003, filed November 29, 2012, which in turn claims the benefit of priority of U.S. Application No. 6 1/564,701, filed November 29, 2011.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 4/5/2021 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Claim Rejections - 35 USC § 103
Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the 

A.	Claims 11-12 and 16-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCall et al. (US 20100087408 A1) in view of Lindner et al. ("The NF-KB and IKB System in Injured Arteries." Pathobiology; 1998;66:311-320).

Claimed invention
A method for treating the symptoms of vasculitis or myositis comprising administering a therapeutically effective amount of 
    PNG
    media_image1.png
    143
    235
    media_image1.png
    Greyscale
.

Prior art
McCall teaches 
    PNG
    media_image1.png
    143
    235
    media_image1.png
    Greyscale
is among known non-hormonal steroid modulators of NF-kB useful for treating diseases mediate by NF-kB. See 0003, 0214, 0217. Diseases include Behcet's disease (a vasculitis disease), inflammatory bowel disease (IBD), inflammatory lung disease (ILD), inflammatory neuropathy, fever syndrome, headache, pain, hypertension, heart disease, etc. See 0048. The dose of the compound may be adjusted depending on age wherein an adult may be administered 5 mg to 2 g/day. See 0163.

While McCall teaches Behcet’s disease (vasculitis) among a list of other diseases that are treatable by the compounds of the invention, including
    PNG
    media_image1.png
    143
    235
    media_image1.png
    Greyscale
, McCall does not teach treating Behcet’s with enough specificity to anticipate the claimed invention.

However, Lindner teaches that the NF-KB/IKB system activation plays a role in regulating genes which control endothelial cell as well as smooth muscle cells (SMC) activation and consequently contribute to vascular inflammation, i.e., vasculitis. See abstract; see p. 319, right column.
Accordingly, one of ordinary skill in the art would have reasonably combined the teachings of McCall and Lindner because McCall teaches that diseases mediated by NF-kB (Behcet’s, ILD, IBD, etc.) may be treated by compounds that inhibit NF-kB such as 
    PNG
    media_image1.png
    143
    235
    media_image1.png
    Greyscale
  while Lindner teaches NF-KB/IKB system activation plays a contributory role in vasculitis. Therefore, one of ordinary skill in the art would have found it prima facie obvious to treat vasculitis disease by administering 
    PNG
    media_image1.png
    143
    235
    media_image1.png
    Greyscale
 as the compound for inhibiting NF-kB. The artisan would have sought to take advantage of the NF-kB inhibitory effects of 
    PNG
    media_image1.png
    143
    235
    media_image1.png
    Greyscale
in order to minimize the NF-kB activation known to lead to vascular inflammation. 

Regarding claims 16-22, wherein the symptom is fever (Claim 16), headache (Claim 17), pain (Claim 18), inflammation(Claim 19) in the lungs of the patient (Claim 20), hypertension (Claim 21), heart disease (Claim 22), one of ordinary skill in the art would have found it obvious to treat vasculitis with 
    PNG
    media_image1.png
    143
    235
    media_image1.png
    Greyscale
 as outlined above, including those having the claimed symptoms given that each of these symptoms is mentioned as a NF-kB mediated disease treatable by the NF-kB inhibitors of the invention.

Regarding Claim 23, wherein the patient is an adult human, and Claim 24, wherein the therapeutically effective amount of the compound is adjusted for the age of the patient, McCall teaches the dose of the compound may be adjusted depending on age wherein an adult may be administered 5 mg to 2 g/day. See 0163.

Response to arguments and Hoffman Declaration filed 4/5/2021
The declaration filed on 4/5/2021 under 37 CFR 1.131(a) has been considered but is ineffective to overcome the McCall, Lindner and Parks references. Declarant’s statements on how the invention works are acknowledge. However, the statements explaining how the invention works do not overcome the standing 103 rejection of the claimed invention over McCall and Lindner.

Applicant argues that Lindner does not disclose that activating NF-KB contributes to inflammation. Applicant further states that Lindner only indicates that NF-KB plays a role, which does not mean that the activation of NF-KB cause inflammation. This is not persuasive because a fair reading of the last paragraph of the right column of page 319 would inform the reader that Lindner clearly states that the data indicates that the activation of the NF-KB system that follows vascular injury plays a role contributes to vascular inflammation: 
“Together, the data indicate that the NF-kB/IkB system is activated following vascular injury and that it plays a role in regulating genes which control endothelial cell as well as SMC activation and possibly proliferation and consequently contribute to vascular inflammation.”
	See p. 319, right column. Emphasis added.
Accordingly, Lindner discloses that NF-KB activation consequently promotes vascular inflammation.

B.	Claims 11-13 and 16-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCall et al. (US 20100087408 A1) in view of Lindner et al. ("The NF-KB and IKB System in Injured Arteries." Pathobiology; 1998;66:311-320), as applied to Claims 11-12 and 16-24 above, further taken in view of Park (WO2010041827).

Claimed invention
Claim 13, wherein the vasculitis is chosen from Henoch-Schonlein purpura or polyarteritis nodosa.  

Prior art
The disclosures for McCall and Lindner are outlined above. Their combination does not expressly teach polyarteritis as the disease. However, polyarteritis nodosa is a disease caused by aberrant NF-kB activation is known to be treatable by an agent that inhibits NF-kB. See Park, 70; see title also.
Accordingly, one of ordinary skill in the art would have reasonably combined the teachings of McCall and Lindner with Park because, like McCall and Lindner, Park concerns conditions regarding abnormal activation of NF-kB, particularly, polyarteritis nodosa. One of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention because McCall and Lindner suggest that vasculitis is treatable with an agent that inhibits NF-kB ( 
    PNG
    media_image1.png
    143
    235
    media_image1.png
    Greyscale
 ) because NF-kB contributes to vasculitis while Park teaches polyarteritis nodosa (a vasculitis) is treatable by an agent that inhibits NF-kB because polyarteritis nodosa is a condition that is cause by aberrant NF-kB activation. Therefore, one of ordinary skill in the art would have found it obvious to treat polyarteritis with 
    PNG
    media_image1.png
    143
    235
    media_image1.png
    Greyscale
. The artisan would have sought to take advantage of the NF-kB inhibitory function of 
    PNG
    media_image1.png
    143
    235
    media_image1.png
    Greyscale
in order to minimize the activation of NF-kB that is associated with polyarteritis nodosa. 
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill at the time the invention was made. 

Response to arguments
Applicant argues that the behavior of Park’s ARH1 protein or gene has no bearing on the behavior of vamorolone. Applicant states that one would not look at Park to predict the successful treatment of the listed diseases by an unrelated small molecule. This is not persuasive because one of ordinary skill in the art would have reasonably combined the teachings of McCall and Lindner with Park because, like McCall and Lindner, Park concerns conditions regarding abnormal activation of NF-kB, particularly, polyarteritis nodosa.
The artisan would have reasonably arrived at the claimed invention because McCall and Lindner suggest that vasculitis is treatable with an agent that inhibits NF-kB ( 
    PNG
    media_image1.png
    143
    235
    media_image1.png
    Greyscale
 ) because NF-kB contributes to vasculitis while Park teaches polyarteritis nodosa (a vasculitis) is treatable by an agent that inhibits NF-kB because polyarteritis nodosa is a condition that is cause by aberrant NF-kB activation. Therefore, one of ordinary skill in the art would have found it obvious to treat polyarteritis with 
    PNG
    media_image1.png
    143
    235
    media_image1.png
    Greyscale
. The artisan would have sought to take advantage of the NF-kB inhibitory function of 
    PNG
    media_image1.png
    143
    235
    media_image1.png
    Greyscale
in order to minimize the activation of NF-kB that is associated with polyarteritis nodosa. 

Conclusion
No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS E SIMMONS/Examiner, Art Unit 1629                                                                                                                                                                                                        
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629